Exhibit 10.1
 
[chartis_logo.jpg]
175 Water Street
27th Floor
New York, NY  10038
 
 
Chartis Property Casualty Company
Chartis Insurance Company of Canada
American Home Assurance Company
Commerce and Industry Insurance Company
Granite State Insurance Company
Lexington Insurance Company
National Union Fire Insurance Company of Pittsburgh, Pa.
New Hampshire Insurance Company
The Insurance Company of the State of Pennsylvania

 
AMENDMENT NO. 1 TO AGREEMENT OF INDEMNITY
 
Amendment No. 1 to Agreement of Indemnity (the “Amendment”), made and entered
into this 16th day of August, 2012.  To be attached to and form part of the
Agreement of Indemnity, dated May 7, 2010 (the “Agreement of Indemnity”) between
Integrated Electrical Services, Inc. and the companies listed on Exhibit A
attached hereto or any of their present or future subsidiaries or affiliates
including, but not limited to, any Limited Liability Company (LLC), whether
alone or in joint venture with others not named herein, and any corporation,
partnership, or person upon its written request, (hereinafter called the
Principal) and the companies listed on Exhibit B attached hereto (collectively,
and together with the Principal, hereinafter called the Indemnitors) and Chartis
Property Casualty Company, Chartis Insurance Company of Canada, American Home
Assurance Company, Commerce & Industry Insurance Company, Granite State
Insurance Company, Lexington Insurance Company, National Union Fire Insurance
Company of Pittsburgh, Pa., New Hampshire Insurance Company and The Insurance
Company of the State of Pennsylvania , and any and all affiliates, subsidiaries,
successors and assigns thereof, hereinafter individually and collectively
referred to as “SUERTY”.
 
AMENDMENT
 
Nineteenth section of the Agreement of Indemnity is hereby amended by deleting
the words “certain Loan and Security Agreement dated May12, 2006, among
Integrated Electrical Services, Inc. and the subsidiaries of Integrated
Electrical Services, Inc. (as Borrowers), the lenders party thereto, Bank of
America, N.A. (as Lender Agent)” and substituting therefore the words “certain
Credit and Security Agreement dated August 9, 2012 by and among Integrated
Electrical Services, Inc., IES Commercial & Industrial, LLC., IES Commercial,
Inc., IES Management, LP, IES Management ROO, LP, IES Purchasing & Materials,
Inc., IES Residential, Integrated Electrical Finance, Inc. (as Borrows) and IES
Consolidation, LLC., IES Properties, Inc., IES Shared Services, Inc. IES
Tangible Properties, Inc., Key Electrical Supply, Inc., IES Operations Group,
Inc., ICS Holdings LLC ( as Guarantors) and Wells Fargo Bank, National
Association (as Lender)”
 
Twenty-Second section is hereby amended by deleting the words “Intercreditor
Agreement dated as of May ___, 2010 (the “Intercreditor Agreement”), by and
between National Union Fire Insurance Company of Pittsburgh, Pa., its Affiliates
and Subsidiaries and their respective co-sureties and reinsurers, and their
respective successors and permitted assigns and BANK OF AMERICA, N.A., as lender
and as lender agent on behalf of the other Lenders” and substituted therefore
the words “Intercreditor Agreement dated as of August 16, 2012 (the
“Intercreditor Agreement”), by and between National Union Fire Insurance Company
of Pittsburgh, Pa., its Affiliates and Subsidiaries and their respective
co-sureties and reinsurers, and their respective successors and permitted
assigns(individually and collectively “Surety”), and Wells Fargo Bank, National
Association, a national banking association (hereinafter, “Lender”)
 
The TWENTY-SECOND paragraph in the Miscellaneous Section is stricken and
replaced by “TWENTY-FIFTH: This Agreement may not be changed or modified
orally.  No change or modification shall be effective unless made by written
endorsement executed to form a part hereof.”
 
 
 
 
Page 1 of 8
 
 

--------------------------------------------------------------------------------

 

FULL FORCE AND EFFECT
 
The Indemnitors hereunder acknowledge and agree that, except as specifically
modified by this Amendment, the terms and provisions of the Agreement of
Indemnity shall remain in full force and effect.  This Amendment shall take
effect as of the day and year first written above.
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Page 2 of 8
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned expressly recognize and covenant that this
Agreement is a continuing obligation applying to and indemnifying the Surety as
to any and all bonds heretofore or hereinafter executed by the Surety on behalf
of the principal until this Indemnity Agreement shall be terminated.
 

   
INDEMNITORS and PRINCIPAL:
         
INTEGRATED ELECTRICAL SERVICES, INC.
 
 
Attest:  /s/ William L. Fiedler
 
 
 
By:  /s/ Robert W. Lewey
(Please Print or Type Name and Title Below)
William L. Fiedler, Secretary
 
(Please Print or Type Name and Title Below)
Robert W. Lewey, Senior Vice President
         
IES RESIDENTIAL, INC.
   
IES COMMERCIAL, INC.
   
IES COMMERCIAL & INDUSTRIAL, LLC
   
IES PROPERTIES, INC.
   
IES TANGIBLE PROPERTIES, INC.
   
IES PURCHASING & MATERIALS, INC.
   
IES CONSOLIDATION, LLC
   
IES SHARED SERVICES, INC.
   
IES OPERATIONS GROUP, INC.
   
ICS HOLDINGS LLC
   
INTEGRATED ELECTRICAL FINANCE, INC.
   
KEY ELECTRICAL SUPPLY, INC.
   
THOMAS POPP & COMPANY
 
 
Attest:  /s/ William L. Fiedler
 
 
 
By:  /s/ Robert W. Lewey
(Please Print or Type Name and Title Below)
William L. Fiedler, Secretary
 
(Please Print or Type Name and Title Below)
 Robert W. Lewey, Vice President
         
IES MANAGEMENT ROO, LP
         
By: IES OPERATIONS GROUP, INC.
   
Its General Partner
 
 
Attest:  /s/ William L. Fiedler
 
 
 
By:  /s/ Robert W. Lewey
(Please Print or Type Name and Title Below)
William L. Fiedler, Secretary
 
(Please Print or Type Name and Title Below)
Robert W. Lewey, Vice President
         
IES MANAGEMENT LP
         
By: INTEGRATED ELECTRICAL FINANCE, INC.
   
Its General Partner
 
 
Attest:  /s/ William L. Fiedler
 
 
 
By:  /s/ Robert W. Lewey
(Please Print or Type Name and Title Below)
 William L. Fiedler, Secretary
 
(Please Print or Type Name and Title Below)
 Robert W. Lewey, Vice President

 
 
 
 
 

 
Page 3 of 8
 
 

--------------------------------------------------------------------------------

 
PARTNERSHIP ACKNOWLEDGMENT
 
 
STATE OF TEXAS
 
COUNTY OF HARRIS
 

 
On this 16th day of August, 2012, before me personally appeared Robert W. Lewey,
to me known and known to me to be a member of the firm of IES Management ROO, LP
by IES Operations Group, Inc., its General Partner, described in and who
executed the foregoing instrument, and he thereupon acknowledged to me that he
executed the same as and for the act and deed of the said firm.
 

  Notary Public  
 
Commission Expires   

 
                             
 
STATE OF TEXAS
 
COUNTY OF HARRIS
 

 
On this 16th day of August, 2012, before me personally appeared Robert W. Lewey,
to me known and known to me to be a member of the firm of IES Management, LP by
Integrated Electrical Finance, Inc., its General Partner, described in and who
executed the foregoing instrument, and he thereupon acknowledged to me that he
executed the same as and for the act and deed of the said firm..
 

  Notary Public  
 
Commission Expires   

                                                                           
 
CORPORATE ACKNOWLEDGMENT
 
 
STATE OF TEXAS
 
COUNTY OF HARRIS
 

 
On this 16th day of August, 2012, before me personally appeared Robert W. Lewey,
to me known to be the Senior Vice President  of Integrated Electrical Services,
Inc., the corporation executing the above instrument, and acknowledged said
instruments to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned and on oath stated that the seal affixed
is the seal of said corporation and that said instrument was executed by order
of the Board of Directors of said corporation.
 

  Notary Public  
 
Commission Expires   

 
 
CORPORATE ACKNOWLEDGMENT
 
 
STATE OF TEXAS
 
COUNTY OF HARRIS
 

 
On this 16th day of August, 2012, before me personally appeared Robert W. Lewey,
to me known to be the Vice President of IES Residential, Inc., IES Commercial,
Inc., IES Commercial & Industrial, LLC, IES Properties, Inc., IES Tangible
Properties, Inc., IES Purchasing & Materials, Inc., IES Consolidation, LLC, IES
Shared Services, Inc., IES Operations Group, Inc., ICS Holdings LLC, Integrated
Electrical Finance, Inc., Key Electrical Supply, Inc. and Thomas Popp & Company,
Inc., the corporation executing the above instrument, and acknowledged said
instruments to be the free and voluntary act and deed of said corporation, for
the uses and purposes therein mentioned and on oath stated that the seal affixed
is the seal of said corporation and that said instrument was executed by order
of the Board of Directors of said corporation.
 

  Notary Public  
 
Commission Expires   

                                    


Page 4 of 8
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
PRINCIPALS
 
Indemnitor
Employer Identification Number
Address
IES Commercial, Inc.
16-1664197
5433 Westheimer, Suite 500
Houston, TX 77027
IES Commercial & Industrial, LLC 45-2010815
5433 Westheimer, Suite 500
Houston, TX 77027
IES Consolidation LLC
26-0733980
5433 Westheimer, Suite 500
Houston, TX 77027
ICS Holdings LLC
04-3781605
5433 Westheimer, Suite 500
Houston, TX 77027
IES Management, LP
76-0569183
5433 Westheimer, Suite 500
Houston, TX 77027
IES Management ROO, LP
52-2114914
5433 Westheimer, Suite 500
Houston, TX 77027
IES Properties Inc.
76-0699590
5433 Westheimer, Suite 500
Houston, TX 77027
IES Purchasing & Materials, Inc.
26-0655043
5433 Westheimer, Suite 500
Houston, TX 77027
IES Residential, Inc.
74-1774028
5433 Westheimer, Suite 500
Houston, TX 77027
IES Shared Services, Inc.
26-0655112
5433 Westheimer, Suite 500
Houston, TX 77027
IES Tangible Properties, Inc.
26-0656949
5433 Westheimer, Suite 500
Houston, TX 77027
Integrated Electrical Finance, Inc.
76-0559059
5433 Westheimer, Suite 500
Houston, TX 77027
Integrated Electrical Services, Inc.
76-0542208
5433 Westheimer, Suite 500
Houston, TX 77027
Key Electrical Supply, Inc.
76-0285442
5433 Westheimer, Suite 500
Houston, TX 77027
IES Operations Group, Inc.
52-2110684
5433 Westheimer, Suite 500
Houston, TX 77027
Thomas Popp & Company
31-1112666
5433 Westheimer, Suite 500
Houston, TX 77027

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 5 of 8
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
INDEMNITORS
 
Indemnitor
Employer Identification Number
Address
IES Commercial, Inc.
16-1664197
5433 Westheimer, Suite 500
Houston, TX 77027
IES Commercial & Industrial, LLC 45-2010815
5433 Westheimer, Suite 500
Houston, TX 77027
IES Consolidation LLC
26-0733980
5433 Westheimer, Suite 500
Houston, TX 77027
ICS Holdings LLC
04-3781605
5433 Westheimer, Suite 500
Houston, TX 77027
IES Management, LP
76-0569183
5433 Westheimer, Suite 500
Houston, TX 77027
IES Management ROO, LP
52-2114914
5433 Westheimer, Suite 500
Houston, TX 77027
IES Properties Inc.
76-0699590
5433 Westheimer, Suite 500
Houston, TX 77027
IES Purchasing & Materials, Inc.
26-0655043
5433 Westheimer, Suite 500
Houston, TX 77027
IES Residential, Inc.
74-1774028
5433 Westheimer, Suite 500
Houston, TX 77027
IES Shared Services, Inc.
26-0655112
5433 Westheimer, Suite 500
Houston, TX 77027
IES Tangible Properties, Inc.
26-0656949
5433 Westheimer, Suite 500
Houston, TX 77027
Integrated Electrical Finance, Inc.
76-0559059
5433 Westheimer, Suite 500
Houston, TX 77027
Integrated Electrical Services, Inc.
76-0542208
5433 Westheimer, Suite 500
Houston, TX 77027
Key Electrical Supply, Inc.
76-0285442
5433 Westheimer, Suite 500
Houston, TX 77027
IES Operations Group, Inc.
52-2110684
5433 Westheimer, Suite 500
Houston, TX 77027
Thomas Popp & Company
31-1112666
5433 Westheimer, Suite 500
Houston, TX 77027

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 6 of 8
 
 

--------------------------------------------------------------------------------

 

COPY OF RESOLUTION OF BOARD OF DIRECTORS AUTHORIZING CORPORATE INDEMNITY OR
SUBORDINATION
 
The following Preamble and Resolution were adopted by the Board of Directors of
IES Residential, Inc., IES Commercial, Inc., IES Commercial & Industrial, LLC,
IES Properties, Inc., IES Tangible Properties, Inc., IES Purchasing & Materials,
Inc., IES Consolidation, LLC, IES Shared Services, Inc., IES Operations, Group,
Inc., ICS Holdings LLC, Integrated Electrical Finance, Inc., Key Electrical
Supply, Inc., and Thomas Popp & Company, Inc. (hererinafter collectively called
“Corporation”), by unanimous consent pursuant to the laws of their respective
States of incorporation;
 
" WHEREAS, this Corporation is materially interested through ownership or other
interest in transactions pertaining to the general conduct of its business,
including but not limited to various contracts or agreements in connection with
the Corporation, whether alone or in joint venture with others not named herein
(and/or any other corporation, partnership or person upon written request of the
corporation) has applied or will apply to any of Chartis Property Casualty
Company, Chartis Insurance Company of Canada, American Home Assurance Company,
Commerce and Industry Insurance Company, Granite State Insurance Company,
Lexington Insurance Company, National Union Fire Insurance Company of
Pittsburgh, PA., New Hampshire Insurance Company, The Insurance Company of the
State of Pennsylvania and any and all affiliates, subsidiaries, successors and
assigns thereof (hereinafter individually and collectively called Surety), for
certain bonds or undertakings of whatever kind or nature; and
 
"WHEREAS, the Surety is willing to execute such bonds or undertakings as Surety
upon the written Indemnity of this Corporation and/or written subordination of
moneys owed to this Corporation."
 
RESOLVED, that Robert W. Lewey, Vice President, be and they are hereby
authorized and empowered, at any time prior or subsequent to the execution by
said Surety of any such bonds or undertakings, to execute any and all indemnity
agreements and  amendments thereto or subordination agreements or agreements;
and to execute any other or further agreements relating to any such bonds or
undertakings or to any collateral that may have been deposited with the Surety
in connection therewith; and to take any and all other actions that may be
requested or required by the Surety; and that any and all actions previously
taken by the said officers of the kind and nature above described be and they
are hereby ratified and accepted."
 
I, _William L. Fiedler, Secretary of IES Residential, Inc., IES Commercial,
Inc., IES Commercial & Industrial, LLC, IES Properties, Inc., IES Tangible
Properties, Inc., IES Purchasing & Materials, Inc., IES Consolidation, LLC, IES
Shared Services, Inc., IES Operations, Group, Inc., ICS Holdings LLC, Integrated
Electrical Finance, Inc., Key Electrical Supply, Inc., and Thomas Popp &
Company, Inc. (hererinafter collectively called “Corporation”) have compared the
foregoing preamble and resolution with the original thereof, as recorded in the
Minute Book of said Corporation, and do certify that the same are correct and
true transcripts therefrom, and of the whole of said original preambles and
resolutions, which may have been amended, and are still in full force and
effect.
 
Given under my hand and the seal of the Corporation, in the City of Houston,
State of Texas, this 16th day of August, 2010.
 
 

    /s/ William L. Fiedler
 
 
William L. Fiedler, Secretary
IES Residential, Inc.
IES Commercial, Inc.
IES Commercial & Industrial, LLC
IES Properties, Inc.
IES Tangible Properties, Inc.
IES Purchasing & Materials, Inc.
IES Consolidation, LLC
IES Shared Services, Inc.
IES Operations Group, Inc.
ICS Holdings LLC
Integrated Electrical Finance, Inc.
Key Electrical Supply, Inc.
Thomas Popp & Company, Inc.

                                                                          
 
 
 

Page 7 of 8
 
 

--------------------------------------------------------------------------------

 

COPY OF RESOLUTION OF BOARD OF DIRECTORS AUTHORIZING CORPORATE INDEMNITY OR
SUBORDINATION
 
At a regular meeting of the Board of Directors of Integrated Electrical
Services, Inc. (hererinafter called “Corporation”), duly called and held on the
9th day of August, 2012, a quorum being present, the following Preamble and
Resolution were adopted:
 
" WHEREAS, this Corporation is materially interested through ownership or other
interest in transactions pertaining to the general conduct of its business,
including but not limited to various contracts or agreements in connection with
which Integrated Electrical Services, Inc. and the companies listed on Exhibit A
attached hereto or any present or future affiliate, subsidiary or any affiliate
or subsidiary of either an affiliate or subsidiary, of Integrated Electrical
Services, Inc. and the companies listed on Exhibit A attached hereto, whether
alone or in joint venture with others not named herein (and/or any other
corporation, partnership or person upon written request of the corporation) has
applied or will apply to any of Chartis Property Casualty Company, Chartis
Insurance Company of Canada, American Home Assurance Company, Commerce and
Industry Insurance Company, Granite State Insurance Company, Lexington Insurance
Company, National Union Fire Insurance Company of Pittsburgh, PA., New Hampshire
Insurance Company, The Insurance Company of the State of Pennsylvania and any
and all affiliates, subsidiaries, successors and assigns thereof (hereinafter
individually and collectively called Surety), for certain bonds or undertakings
of whatever kind or nature; and
 
"WHEREAS, the Surety is willing to execute such bonds or undertakings as Surety
upon the written Indemnity of this Corporation and/or written subordination of
moneys owed to this Corporation."
 
Resolved, that Robert W. Lewey, Senior Vice President, be and they are hereby
authorized and empowered, at any time prior or subsequent to the execution by
said Surety of any such bonds or undertakings, to execute any and all indemnity
agreements and  amendments thereto or subordination agreements or agreements;
and to execute any other or further agreements relating to any such bonds or
undertakings or to any collateral that may have been deposited with the Surety
in connection therewith; and to take any and all other actions that may be
requested or required by the Surety; and that any and all actions previously
taken by the said officers of the kind and nature above described be and they
are hereby ratified and accepted."
 
I, William L. Fiedler, Secretary of Integrated Electrical Services, Inc. have
compared the foregoing preamble and resolution with the original thereof, as
recorded in the Minute Book of said Corporation, and do certify that the same
are correct and true transcripts therefrom, and of the whole of said original
preambles and resolutions, which may have been amended, and are still in full
force and effect.
 
Given under my hand and the seal of the Corporation, in the City of Houston,
State of Texas, this 16th day of August, 2012.
 
 

    /s/ William L. Fiedler
 
 
William L. Fiedler, Secretary
Integrated Electrical Services, Inc.

                                                                          
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Page 8 of 8
 
 

--------------------------------------------------------------------------------

 

